PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/822,811
Filing Date: 27 Nov 2017
Appellant(s): Argyros et al.



__________________
Scott D. Paul, Registration No. 42,984
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed February 8, 2021 (hereinafter “Brief”) appealing from the Final Office Action mailed September 8, 2020 (hereinafter “Office Action”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action identified above is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Withdrawn Rejections
No rejections have been withdrawn by the examiner.


(2) Response to Argument
Applicant’s arguments have been fully considered but are not persuasive.

Rejection of Claims 21-35 under 35 U.S.C. 101 Alice:
Applicant asserts that a prima facie case has not been made further stating that the limitations do not recite an abstract idea, and that the analysis does not have an explanation as to how these processes can be performed in the mind, and thus inconsistent with the PEG. Examiner disagrees as Applicant has not stated why it is not a Mental Process, Mathematical Concept, or Certain Method of Organizing Activity, other than stating that it doesn’t recite a specific algorithm, this can’t be done in the mind, and attacking the Electric Power Group case, which are all mere assertions of eligibility under 101, and the Office Action follows the 2019 October Guidance and sample rejection for presenting a prima facie case, as the abstract ideas have been clearly outlined, and the reasons as to why the additional elements are not practically integrated nor significantly more are stated as in the rejection below. Further, the claims recite the abstract ideas of a Mental Process, a Certain Method of Organizing Human Activity, as well as Mathematical Concepts/Relationships, as per the rejection of the Final Office Action 
“[0053] Protocol query generator 306 generates a set of protocol UI elements to be displayed on graphical user interface 310. For each protocol UI element, protocol query generator 306 associates a protocol description, at least one input field into which data can be entered, and at least one weight value assigned to the protocol. In some embodiments, protocol query generator 306 also associates a set of rules to the protocol UI element, wherein the set of rules can be implemented by risk assessment tool 312 to determine and/or adjust the risk assessment score. In several embodiments, input fields may include Hypertext Markup Language (HTML) elements  including text boxes, radio buttons, drop down menus, buttons, and checkboxes. In some embodiments, one weight value may be assigned to the protocol. In other embodiments, two or more weight values may be assigned to the protocol, which protocol query generator 

Which shows that these UI elements are fields being utilized on the interface, generic with no real details other than stating that they are text boxes, radio buttons, etc. which are generic means to collect information.  Further in the Applicant’s specification it states:
“[0030] Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in FIG. 1 can be configured to execute in device 132 in a similar manner. Any data or information stored or produced in another data processing system in FIG. 1 can be configured to be stored or produced in device 132 in a similar manner.”

Which again shows the steps are performed on generic computers such as a desktop, laptop, or smartphone using generic techniques.  There are no details provided on the additional elements in the specification, and claims merely utilize these current technologies to perform the abstract limitations, which is applying it similar to that of Alice.  Therefore this is not significantly more under 2B nor a practical application under Prong 2.
Applicant asserts that the claims are practically integrated and that the Examiner has improperly interpreted the claims under the PEG by reciting the 2019 PEG Examples 37-42, stating that all instances of collecting information are not abstract, such as in Examples 39 and 40, stating that the historical parser is not a generic computer component, and a human cannot practically perform natural language processing, or perform data on computer records and thus this is not an abstract idea. Applicant also utilizes this example for stating that this is not a mathematical concept or mental process. Examiner disagrees as the mathematical concept has already been addressed above. Natural language processing 
“[0019] In one embodiment, the weight values embedded in each protocol can be adjusted based on a record of various incidents that have previously occurred that relate to the protocol queries. In some embodiments, the record of various incidents (e.g., adverse events) may be retrieved from the organization's database. In other embodiments, the records may also be retrieved from Page outside sources and external databases such as Consumer Financial Protection Bureau consumer complaints database. In some embodiments, the record of various incidents can be parsed by natural language processing algorithms so that the weight values can be adjusted accordingly.”

And thus this is a generic computer element, if take as an additional element at best, but really just software being used, a mathematical computer algorithm, and part of the abstraction. Further the parser is described in Applicant’s specification as:
“[0050] In these embodiments, application 302 includes historical data parser 304, protocol query generator 306, and protocol query analyzer 308. Historical data parser 304 may perform any number of analytics algorithms, such as cross-referencing data, and correlating data, and/or performing any number of metrics calculations, using data records provided by database 314. Historical data parser 304 may require data to be defined by a schema file, according to domains or sub-domains. In some instances, historical data parser 304 may receive data tagged with any number of domain tags to cross-reference data records to generate data sets that can be consumed by protocol query analyzer 308. In some implementations, data domains may be associated with various domains, such as operational, compliance, regulatory, risk assessment and financial. The domains may contain subjects (i.e., data fields or collection of data fields) that specify the entities and dimensions for the analytics used for generating analytics-based reports for a given business domain. ”

Which shows what the parser does, but no structure of it, and NOWHERE is anything stating what it actual is, such as hardware, software, etc., and thus is generic as this is code/software to perform the abstract limitations of the claims. Again these additional elements are being used to 
Applicant states this is not collecting information:

    PNG
    media_image2.png
    280
    534
    media_image2.png
    Greyscale

Examiner disagrees as this is CLEARLY receiving of input data, a set of rules, and weight value for the purposes of pointing out the abstraction. Further, the protocol query generator, UI elements, and other additional elements have been taken out for clarity and analyzed under Prong 2 and 2B. They claims and the additional elements have been addressed as per the rejection of 8SEP2020 by utilizing the guidance of the 2019 October PEG, the sample rejection, and the MPEP. Applicant alleges that the UI elements are improperly characterized as insignificant extra-solution activity, but gives no reason as to why they would be characterized in any other way, other than stating that the result of the current invention is the generation of the protocol UI elements. This is incorrect, the result is displaying the risk assessment score, weight values, and values which are all abstract, so a transmission of abstract information, using current technologies such as these protocol UI elements, which is merely Applying It 
“[0067] Application 400 displays a graphical user interface, e.g., browser window 402, which generates a set of interactive protocol UI elements 404, 406, and 408. Each of protocol UI elements 404, 406, and 408 includes a protocol description and an input field into which data can be entered. In one embodiment, protocol UI element 404 includes an input field that is a text box, protocol UI element 406 includes an input field that provides a set of radio buttons, and protocol UI element 408 includes a drop-down menu which the user can select the appropriate value. In several embodiments, weight values can be determined or calculated based on the data entered into the input fields. As the data is entered, application 400 dynamically calculates the risk assessment score based on the data entered into the input fields and displays the risk assessment score on risk assessment score element 410. For example, application 400 may generate a score of "medium risk" based on a weight value (0.34) assigned to "secured lending" data entered into the text box of protocol UI element 404. In another example, application 400 may generate a score of 78 indicative of high risk based on a weight value (0.81) assigned to "No" radio button of protocol UI element 406.”

Which are shown here in Fig. 4 here:

    PNG
    media_image3.png
    504
    630
    media_image3.png
    Greyscale

Which shows that this is just basic display elements. There is no detail in the specification as to how these UI elements would be improved, thus would not be significantly more, nor have they been 
Applicant argues that Examiner’s assertion that utilizing Mathematical Relationships with the detecting and displaying of received input steps are unexplained as to how this step would be classified as this. Examiner has not erred as this is collecting and analyzing of information, detecting of updated information which is stored, which is utilizing the application which includes a parser, generator, and analyzer. This was a typographical error for the Mathematical Relationship aspect and was not considered as such. Further, looking at records to see if they are updated can be done in the human mind, as this is checking records, which paralegals do readily. Further, receiving stored information is described in the MPEP in 2106.05(d) has stated that receiving, storing, and transmission steps are insignificant extra-solution activity. 
Applicant asserts that Transmission of information is not a mental process as per the Examples. Examiner disagrees as not only are displaying/transmission steps readily done by humans such as answering a question such as “Is this limitation abstract”, stating “Yes it is abstract because…” is the transmission of information verbally, done since language was invented. Further, the MPEP in 2106.5 states that even if considered an additional element, it is insignificant extra-solution activity. The displaying of a score is Transmitted, Organized, and Tracked information which utilizes Mathematical relationships as above and is not mischaracterized. 
Applicant has asserted that the additional elements such as the protocol user interface elements, query generator, etc. are not generic and should not be classified with part 2B and only in Prong 2 as per the MPEP Section 2106.05. Examiner disagrees as this is utilized in both sections Prong 2, as if a receiving, storing, or transmission step is considered an additional element it would be considered in both Prong 2 and in 2B of the eligibility analysis and has not been displaced. Further these additional elements are highly generalized as per Applicant’s specification, with no detail of how any of them work, 
Applicant has asserted that there is an improvement to risk assessment software and systems, which allow for real time results, and restates the limitations of the claims and using of the additional elements as being significantly more. Examiner disagrees as other than stating some limitations, Applicant has not stated what elements are not stated at a high-level of generality, but it is noted above that multiple additional elements, by the Applicant’s own specification, are recited at a high level of generality as above.  Further, the machine learning algorithms are just that, algorithms (Mathematical Relationship arguably as above), which have NO DETAILS in the specification, other than what they are used for as below:
“[0020] In one embodiment, the rules and weight values embedded in each protocol can be adjusted further through a set of machine learning algorithms, which provide a more accurate assessment of how the weight values should be adjusted. In some embodiments, missing records of various incidents can be taken into account by the machine learning algorithm, and the weight values are adjusted accordingly.”

The absence of any type of description as to what these algorithms may be leads to the conclusion that this too is a generic algorithm used to manipulate the risk score determination, and thus not practically integrated nor significantly more as analyzed under the October 2019 PEG. Again, this is Applying It, similar to Alice, to calculate and display a risk score, where the Applicant has merely conflated the abstraction by utilizing a drafting technique, adding additional elements which are generic to try and make it look like this is anything other than utilizing a computer to calculate a risk score. 
Applicant argues that factual evidence is required as per the Berkheimer memo and that to support a finding that both the additional elements and the combination of additional elements are well-understood, routine, and conventional, that Examiner’s analysis is inconsistent with Berkheimer, and that Examiner has not addressed the combination or presented evidence. Examiner disagrees as the additional elements and the combination of additional elements have all been addressed in the rejection and above, as per the MPEP, the October 2019 PEG, and the sample rejection. The steps which have been taken as well-understood, routine, and conventional, have all been done so by utilizing evidence such as the MPEP, which states that collecting, storing, and transmitting of information are extra-solution activity, as well as Applicant’s Own Specification has been utilized to show that the additional elements and combination are highly generic, not practically integrated, and not significantly more. For instance the generic system shown and described in Fig. 3:

    PNG
    media_image4.png
    439
    717
    media_image4.png
    Greyscale

Applicant has not stated why this combination would be significantly more, other than that Examiner has not analyzed it properly, which is incorrect for the reasons above.
To summarize, the Claims recite multiple abstract concepts, which are not practically integrated, nor significantly more and thus the rejection under 101 Alice remains.
	


Respectfully submitted,
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        2/23/2021


Conferees:
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.